NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



RICK TUFANO,                                   )
                                               )
             Appellant,                        )
                                               )
v.                                             )      Case No. 2D17-3384
                                               )
BANK OF NEW YORK MELLON,                       )
                                               )
             Appellee.                         )
                                               )

Opinion filed September 28, 2018.

Appeal from the Circuit Court for
Hillsborough County; Perry A. Little, Judge.

Rick Tufano, pro se.

Dariel Abrahamy of Greenspoon Marder
LLP, Boca Raton, for Appellee.



PER CURIAM.


             Affirmed.


KELLY, VILLANTI, and BLACK, JJ., Concur.